Response to Amendment
Claims 1 and 12 have been amended. Claim 11 has been cancelled. No claims have been added. Claims 1-10 and 12-25 are pending.

Response to Arguments
Applicant's arguments filed on May 31, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that Park et al (US20180007574A1, Priority Date: 2016-01-28) fails to teach or suggest "measurement circuitry configured to measure a plurality of reception qualities including a first reception quality and a second reception quality of a serving cell, wherein the first reception quality corresponds to a first part of a plurality of reception qualities and is based on a first part of a plurality of channel state information reference signals (CSI-RS), and the second reception quality corresponds to a second part of a plurality of reception qualities and is based on a second part of the plurality of (CSI-RS) from the base station apparatus, and wherein the first part and the second part are different reference signals corresponding to a first downlink radio link of a first cell and a second downlink radio link of a second cell, respectively, transmitted by the base station apparatus” in claim 1. 
In response the Examiner respectfully disagrees because Park’574 discloses: “The CSI-RS in the LTE-A system may also be used for handover monitoring”(par 0208), ”The UE performs radio link monitoring (in what follow, ‘second RLM’) on a cell based on a specific reference signal (RS) other than the CRS (S1802)” (par 0553), “specific RS may refer to … a (precoded) CSI-RS, (precoded) DRS-CSI-RS, an RRM-RS set separately to be applied when the UE performs initial access and/or the UE in the idle mode performs cell (re)selection-related operation, an RS transmitted in a locally different direction through a sharp beam such as the one in the FD-MIMO transmission, or an RS transmitted from an amorphous cell comprising a different number of cells or TPs (Transmission Points)” (par 0554), “UE determines an RLF of a cell based on a CRS-based first RLM and non-CRS based second RLM, or based on the non-CRS based second RLM (S1803)” (par 0555), “in the case of non-CRS based second RLM, if radio link quality is worse than Q′_out, the UE may be determined to be in the out-of-sync state; if radio link quality is better than Q′_in, the UE may be determined to be in the in-sync state. At this time, if radio link quality is worse than Q′_out (or if radio link quality is determined to be worse than a threshold Q′_out as often as a predetermined number of times), the UE may activate an RLF timer with respect to the second RLM. And if the RLF timer with respect to the second RLM expires, the UE may determine an RLF with respect to the cell” (par 0563), “UE may determine an RLF with respect to the corresponding cell due to the second RLM behavior” (par 0565). Therefore Park’574 teaches: “wherein the first reception quality corresponds to a first part of a plurality of reception qualities and is based on a first part of a plurality of channel state information reference signals (CSI-RS)”, here “a first part of a plurality of channel state information reference signals (CSI-RS)” can be equated to CSI-RSs during predetermined number of times or RLF timer (in terms of timing domain) as “CSI-RS may be transmitted repeatedly with a period of an integer multiple of one subframe” (par 0210). 
Park’574 further teaches: “eNB has to transmit a CSI-RS for all of the antenna ports… CSI-RS may be transmitted repeatedly with a period of an integer multiple of one subframe” (par 0210), “To measure the CSI-RS, the UE has to be aware of the information about a transmission subframe index of a CSI-RS for each CSI-RS antenna port of a cell to which the UE belongs, time-frequency position of a CSI-RS resource element (RE) within the transmission subframe, and CSI-RS sequence” (par 0211), “one eNB transmits a CSI-RS for different antenna ports, the eNB may allocate the resources orthogonally according to the FDM/TDM scheme by mapping the CSI-RS for each antenna port to different RE” (par 0212), “CSI-RS complex symbols …multiplied by different orthogonal codes” (par 0226). Therefore “a first part of a plurality of channel state information reference signals (CSI-RS)” can also be equated to CSI-RSs before cell reselection (handover) in terms of different ports (spatial domain) or different orthogonal codes (code domain). 

Park’574 further teaches: “The UE (re)selects a cell from among a cell searched through the initial cell search process, a serving cell of the UE (or the cell on which the UE is currently camping), a cell adjacent to the cell found by the UE, or a cell adjacent to the serving cell of the UE according to the CRS-based RRM measurement and/or RRM-RS based RRM measurement” (par 0447) and “if an RLF is finally determined with respect to the corresponding cell due to the first and/or second RLM, the UE initializes a link to the corresponding cell and performs cell (re)selection process of searching for a new cell” (par 0570). Therefore Park’574 teaches: “measurement circuitry configured to measure a plurality of reception qualities including a first reception quality and a second reception quality of a serving cell, wherein the first reception quality corresponds to a first part of a plurality of reception qualities and is based on a first part of a plurality of channel state information reference signals (CSI-RS), and the second reception quality corresponds to a second part of a plurality of reception qualities and is based on a second part of the plurality of (CSI-RS) from the base station apparatus, and wherein the first part and the second part are different reference signals corresponding to a first downlink radio link of a first cell and a second downlink radio link of a second cell, respectively, transmitted by the base station apparatus” in claim 1. Here “second part of the plurality of (CSI-RS)” can be equated to CSI-RSs after cell reselection (handover) in terms of timer(timing domain), different ports (spatial domain) or different orthogonal codes (code domain).
Therefore, the cited reference teaches the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 10 and 12-13 which recites similar features.

The Applicant alleged that Park et al (US20180007574A1, Priority Date: 2016-01-28) fails to teach or suggest "transmission circuitry configured to initiate a random access procedure upon been detecting the first reception quality is equal to or worse than a threshold Qout over a time period, and to perform the ongoing random access procedure using a radio resource associated with the second part of the plurality of (CSI-RS) 2Inventor: Hiroki TakahashiSerial No.: 16/474,270Filing Date: Jun. 27, 2019Docket No.: FGI-014corresponding to the second downlink radio link based on the second reception quality” in claim 1. 
In response the Examiner respectfully disagrees because Park’574 discloses:” a UE performs the random access procedure in the following cases
The case in which a UE performs initial access in an RRC idle state in the absence of an RRC connection to an eNB
The case in which a UE performs an RRC connection re-establishment procedure
The case in which a UE connects to a target cell for the first time while performing a handover procedure” (par 0153-0162),
“UE determines a target cell transmitting the RACH preamble by applying at least one of the methods described in “3. Determination of a preferred cell by a UE according to RRM-RS based enhanced RRM measurement” and transmits the RACH preamble (namely first message) to the corresponding target cell (S1701)”  (par 0479), “At this time, the UE reporting RRM measurements (for example, RRM-RS based RRM measurement and/or CRS-based RRM measurement) during the RACH procedure may select the RACH preamble from a set of RACH preambles different from that for legacy” (par 0480). Combining with par 0563 and 0570 above, Park’574 teaches: "transmission circuitry configured to initiate a random access procedure upon been detecting the first reception quality is equal to or worse than a threshold Qout over a time period, and to perform the ongoing random access procedure using a radio resource associated with the second part of the plurality of (CSI-RS) 2Inventor: Hiroki TakahashiSerial No.: 16/474,270Filing Date: Jun. 27, 2019Docket No.: FGI-014corresponding to the second downlink radio link based on the second reception quality” in claim 1. Here “second part of the plurality of (CSI-RS)” can be equated to CSI-RSs after cell reselection (handover) in terms of timer(timing domain), different ports (spatial domain) or different orthogonal codes (code domain) as explained above in the measurement discussion. 
Therefore, the cited reference teaches the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 10 and 12-13 which recites similar features.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under col. 151, or in an application for patent published or deemed published under col. 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8, 10 and 12-13 are rejected under 35 U.S.C. 102(a2) as being anticipated by Park et al (US20180007574A1, Priority Date: 2016-01-28).

Regarding claim 8 (Currently Amended), Park’574 discloses a terminal apparatus configured to communicate with a base station apparatus (see, fig. 19, UE communicates with eNB in wireless communication system, par 0575), the terminal apparatus comprising: 
measurement circuitry (see, fig. 19, processor 1921, par 0578) configured to measure a plurality of reception qualities including a first reception quality and a second reception quality of a serving cell (see, UE selects cell and reselects another cell as serving cell based on the signal quality (RRM measurement) of the corresponding cells between the UE and the eNB, par 0137, 0446-0452, 0570), wherein the first reception quality corresponds to a first part of a plurality of reception qualities and is based on a first part of a plurality of channel state information reference signals (CSI-RS) (see, non-CRS-based RLM (radio link monitor) using CSI-RSs to determine RLF (radio link failure), par 0553-0555, 0563-0565. Noted, a plurality of CSI-RSs in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563), and the second reception quality corresponds to a second part of a plurality of reception qualities and is based on a second part of the plurality of (CSI-RS) (see, CSI-RSs in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563) from the base station apparatus (see, UE reselects cell according to RRM-RS based RRM measurement after RLF with non-CRS-based RLM using CSI-RSs, par 0447, 0570. Noted, amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB (par 0394), therefore multiple cells from eNB), and wherein the first part and the second part are different reference signals corresponding to a first downlink radio link of a first cell (see, cell with RLF, par 0570) and a second downlink radio link of a second cell (see, reselected cell after RLF, par 0570), respectively, transmitted by the base station apparatus (see, UE determines RLF according to non-CRS-based RLM (radio link monitor) using CSI-RSs to determine RLF (radio link failure), and then reselects another cell according to RRM-RS based RRM measurement using CSI-RSs after RLF in amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB, par 0394, 0447, 0553-0555, 0563-0565, 0570); and 
transmission circuitry (see, fig. 19, radio frequency unit 1923, par 0578) configured to initiate a random access procedure upon been detecting the first reception quality is equal to or worse than a threshold Qout over a time period (see, determines RLF after non-CRS based radio link quality is worse than Q_out for a predetermined period, then performs random access procedure to performing a handover (cell reselection) procedure or recover RLF or handover failure, par 0153-0161, 0562-0563, 0570), and to perform the ongoing random access procedure using a radio resource (see, resource of RACH preamble, par 0151, 0480) associated 2Inventor: Hiroki Takahashiwith the second part of the plurality of (CSI-RS) (see, CSI-RSs in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563) corresponding to the second downlink radio link based on the second reception quality (see, UE performs random access procedure using special RACH preamble from a set of RACH preambles different from that for legacy UEs to report RRM measurements after determining a target cell due to RLF according to RRM-RS based RRM measurement using CSI-RSs, par 0153-0161, 0447, 0476-0480, 0563-0565, 0570).


Regarding claim 10 (Currently Amended), Park’574 discloses a base station apparatus configured to communicate with a terminal apparatus (see, fig. 19, eNB communicates with UE in wireless communication system, par 0575), the base station apparatus comprising: 
transmission circuitry (see, fig. 19, RF unit 1913, par 0577) configured to transmit a plurality of reference signals on a serving cell (see, eNB transmits CSI-RSs for RRM-RS based RRM measurement in cell selection and reselection for serving cells, par 0137, 0446-0452. Noted, CSI-RSs in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563), wherein a plurality of reception qualities including a first reception quality and a second reception quality of the serving cell are measured by the terminal apparatus (see, UE selects cell and reselects another cell as serving cell based on the signal quality (RRM-RS based RRM measurement) in each of the corresponding cells between the UE and the eNB, par 0137, 0446-0452), wherein the first reception quality corresponds to a first part of the plurality of reception qualities and is based on a first part of the plurality of channel state information reference signals (CSI-RS) (see, non-CRS-based RLM (radio link monitor) using CSI-RSs to determine RLF (radio link failure), par 0553-0555, 0563-0565. Noted, a plurality of CSI-RSs in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563), and the second reception quality corresponds to a second part of the plurality of reception qualities and is based on a second part of the plurality of (CSI-RS) (see, CSI-RSs in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563) from the base station apparatus (see, UE reselects cell according to RRM-RS based RRM measurement after RLF with non-CRS-based RLM using CSI-RSs, par 0447, 0570. Noted, amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB (par 0394), therefore multiple cells from eNB), and wherein the first part and the second part are different reference signals corresponding to a first downlink radio link of a first cell (see, cell with RLF, par 0570) and a second downlink radio link of a second cell (see, reselected cell after RLF, par 0570), respectively, transmitted by the base station apparatus (see, UE determines RLF according to non-CRS-based RLM (radio link monitor) using CSI-RSs to determine RLF (radio link failure), and then reselects another cell according to RRM-RS based RRM measurement using CSI-RSs after RLF in amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB, par 0394, 0447, 0553-0555, 0563-0565, 0570); and 
3Inventor: Hiroki Takahashireception circuitry (see, fig. 19, RF unit 1913, par 0577)  configured to receive a random access preamble, in a case that a random access procedure is initiated upon been detecting the first reception quality is equal to or worse than a threshold Qout over a time period (see, determines RLF after non-CRS based radio link quality is worse than Q_out for a predetermined period, then performs random access procedure to performing a handover (cell reselection) procedure or recover RLF or handover failure, par 0153-0161, 0562-0563, 0570), and the random access procedure is ongoingly performed using a radio resource (see, resource of RACH preamble, par 0151, 0480) associated with the second part of the plurality of (CSI-RS) (see, CSI-RSs in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563) corresponding to the second downlink radio link based on the second reception quality (see, UE performs random access procedure using special RACH preamble from a set of RACH preambles different from that for legacy UEs to report RRM measurements after determining a target cell due to RLF according to RRM-RS based RRM measurement using CSI-RSs, par 0153-0161, 0447, 0476-0480, 0563-0565, 0570).



Regarding claim 12 (Currently Amended), Park’574 discloses a communication method of a terminal apparatus configured to communicate with a base station apparatus (see, fig. 19, UE communicates with eNB in wireless communication system, par 0575), the communication method comprising: 
measuring a plurality of reception qualities including a first reception quality and a second reception quality of a serving cell (see, UE selects cell and reselects another cell as serving cell based on the signal quality (RRM measurement) of the corresponding cells between the UE and the eNB, par 0137, 0446-0452), wherein the first reception quality corresponds to a first part of the plurality of reception qualities and is based on a first part of a plurality of channel state information reference signals (CSI-RS) (see, non-CRS-based RLM (radio link monitor) using CSI-RSs to determine RLF (radio link failure), par 0553-0555, 0563-0565. Noted, a plurality of CSI-RSs in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563), and the second reception quality corresponds to a second part of the plurality of reception qualities and is based on a second part of the plurality of (CSI-RS) (see, CSI-RSs in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563) from the base station apparatus (see, UE reselects cell according to RRM-RS based RRM measurement after RLF with non-CRS-based RLM using CSI-RSs, par 0447, 0570. Noted, amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB (par 0394), therefore multiple cells from eNB), and wherein the first part and the second part are different (CSI-RS) corresponding to a first downlink radio link of a first 4Inventor: Hiroki Takahashicell (see, cell with RLF, par 0570) and a second downlink radio link of a second cell (see, reselected cell after RLF, par 0570), respectively, transmitted by the base station apparatus (see, UE determines RLF according to non-CRS-based RLM (radio link monitor) using CSI-RSs to determine RLF (radio link failure), and then reselects another cell according to RRM-RS based RRM measurement using CSI-RSs after RLF in amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB, par 0394, 0447, 0553-0555, 0563-0565, 0570); 
initiating a random access procedure upon been detecting the first reception quality is equal to or worse than a threshold Qout over a time period (see, determines RLF after non-CRS based radio link quality is worse than Q_out for a predetermined period, then performs random access procedure to performing a handover (cell reselection) procedure or recover RLF or handover failure, par 0153-0161, 0553-0555, 0562-0563, 0570); and 
performing the ongoing random access procedure using a radio resource (see, resource of RACH preamble, par 0151, 0480) associated with the second part of the plurality of (CSI-RS) (see, CSI-RSs in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563) corresponding to the second downlink radio link based on the second reception quality (see, UE performs random access procedure using special RACH preamble from a set of RACH preambles different from that for legacy UEs to report RRM measurements after determining a target cell due to RLF according to RRM-RS based RRM measurement using CSI-RSs, par 0153-0161, 0447, 0476-0480, 0563-0565, 0570).


Regarding claim 13 (Currently Amended), Park’574 discloses a communication method of a base station apparatus (see, fig. 19, eNB communicates with UE in wireless communication system, par 0575) configured to communicate with a terminal apparatus, the base station apparatus comprising: 
transmitting a plurality of reference signals on a serving cell (see, eNB transmits CSI-RSs for RRM-RS based RRM measurement in cell selection and reselection for serving cells, par 0137, 0446-0452. Noted, CSI-RSs in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563), wherein a plurality of reception qualities including a first reception quality and a second reception quality of the serving cell are measured by the terminal apparatus (see, UE selects cell and reselects another cell as serving cell based on the signal quality (RRM-RS based RRM measurement) in each of the corresponding cells between the UE and the eNB, par 0137, 0446-0452), wherein the first reception quality corresponds to a first part of the plurality of reception qualities and is based on a first part of the plurality of channel state information reference signals (CSI-RS) (see, non-CRS-based RLM (radio link monitor) using CSI-RSs to determine RLF (radio link failure), par 0553-0555, 0563-0565. Noted, a plurality of CSI-RSs in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563), and the second reception quality corresponds to a second part of the plurality of reception qualities and is based on a second part of the plurality of (CSI-RS) (see, UE reselects cell according to RRM-RS based RRM measurement after RLF with non-CRS-based RLM using CSI-RSs, par 0447, 0570. Noted, amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB (par 0394), therefore multiple cells from eNB. Noted further, CSI-RSs for RLF in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563), and wherein the first part and the second part are different reference signals corresponding to a first downlink radio link of a first cell (see, cell with RLF, par 0570) and a second downlink radio link of a second cell (see, reselected cell after RLF, par 0570), respectively, transmitted by the base station apparatus (see, UE determines RLF according to non-CRS-based RLM (radio link monitor) using CSI-RSs to determine RLF (radio link failure), and then reselects another cell according to RRM-RS based RRM measurement using CSI-RSs after RLF in amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB, par 0394, 0447, 0553-0555, 0563-0565, 0570); and 
receiving a random access preamble, in a case that a random access procedure is initiated upon been detecting the first reception quality is equal to or worse than a threshold Qout over a time period (see, determines RLF after non-CRS based radio link quality is worse than Q_out for a predetermined period, then performs random access procedure to performing a handover (cell reselection) procedure or recover RLF or handover failure, par 0153-0161, 0562-0563, 0570), and 5Inventor: Hiroki Takahashithe random access procedure is ongoingly performed using a radio resource (see, resource of RACH preamble, par 0151, 0480) associated with the second part of the plurality of (CSI-RS) (see, CSI-RSs in terms of timing doming, spatial domain and coding domain, par 0210-0211, 0226, 0563) corresponding to the second downlink radio link based on the second reception quality (see, UE performs random access procedure using special RACH preamble from a set of RACH preambles different from that for legacy UEs to report RRM measurements after determining a target cell due to RLF according to RRM-RS based RRM measurement using CSI-RSs, par 0153-0161, 0447, 0476-0480, 0563-0565, 0570).


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park’574 in view of ISLAM et al (US 20170302355 A1, Priority Date: PRO 62322168 Apr 13, 2016, Pro 62337829 May 17, 2016).

Regarding claim 9 (previously presented), Park’574 discloses the terminal apparatus according to claim 8 (see, fig. 19, UE communicates with eNB in wireless communication system, par 0575), the terminal apparatus comprising: wherein the transmission circuitry (see, fig. 19, radio frequency unit 1923, par 0578) is further configured to perform the random access procedure based on a resource (see, resource of RACH preamble, par 0151, 0480) associated with a reference signal corresponding to the second reception quality (see, UE performs random access procedure using special RACH preamble from a set of RACH preambles different from that for legacy UEs after determining a target cell due to RLF according to CRS-based RRM measurement and RRM-RS based RRM measurement, par 0447, 0476-0480, 0570), in a case that the first reception quality is equal to or worse than the threshold Qout (see, RLF determined if radio link quality is worse than Q_out according to CRS-based first RLM, par 0562-0563, 0570).
Park’574 discloses all the claim limitations but fails to explicitly teach:
perform the random access procedure based on a resource associated with a reference signal corresponding to the second reception quality, in a case that the first reception quality is equal to or worse than the threshold Qout, and the second reception quality is equal to or larger than a threshold Qin.

However ISLAM’355 from the same field of endeavor (see, Fig. 3 and FIG. 19, UE communicates with BS in an access network, par 0057) discloses: perform the random access procedure based on a resource associated with a reference signal corresponding to the second reception quality (see, UE generates and sends the request (BAR) via scheduling request to indicate the selected beam index of second active beam based on subcarrier(s) that carries the BAR request, the second active beam is selected after measuring signal quality of a BRS and BRRS, par 0092, 0137, 0140. Noted, beam link corresponding to radio link, par 0074-0076), in a case that the first reception quality is equal to or worse than the threshold Qout (see, UE measures metrics of reference signals are less than or equal to threshold for Qout event over a time period to detect radio link failure, then UE sends BAR (beam adjustment request) via scheduling request to the base station, par 0092-0093, 0126-0127, 0129 and 0176), and the second reception quality is equal to or larger than a threshold Qin (Note, fig. 6, UE measures reference signals for beam update based on measurements of BRSs and BRRSs and determines whether the one or more metrics are greater than or equal to a threshold for Qin, par 0111 and 0125-0126).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal apparatus as taught by ISLAM’355 into that of Park’574. The motivation would have been to perform beam track including identifying a new beam for communication between UE and BS (par 0008).


Regarding claim 11 (previously presented), Park’574 discloses the base station apparatus according to claim 10 (see, fig. 19, eNB communicates with UE in wireless communication system, par 0575),wherein the reception circuitry (see, fig. 3, antenna 320 with receiver 318 RX of base station 310, par 0057-0058, 0063) is configured to receive the random access preamble based on a resource (see, resource of RACH preamble, par 0151, 0480) associated with a reference signal corresponding to the second reception quality (see, UE performs random access procedure using special RACH preamble from a set of RACH preambles different from that for legacy UEs after determining a target cell due to RLF according to CRS-based RRM measurement and RRM-RS based RRM measurement, par 0447, 0476-0480, 0570), in a case that the first reception quality is equal to or worse than the threshold Qout (see, RLF determined if radio link quality is worse than Q_out according to CRS-based first RLM, par 0562-0563, 0570).
Park’574 discloses all the claim limitations but fails to explicitly teach: receive the random access preamble based on a resource associated with a reference signal corresponding to the second reception quality, in a case that the first reception quality is equal to or worse than the threshold Qout, and the second reception quality is equal to or larger than a threshold Qin.

However ISLAM’355 from the same field of endeavor (see, Fig. 3 and FIG. 19, UE communicates with BS in an access network, par 0057) discloses: receive the random access preamble based on a resource associated with a reference signal corresponding to the second reception quality (see, UE generates and sends the request (BAR) via scheduling request to indicate the selected beam index of second active beam based on subcarrier(s) that carries the BAR request, the second active beam is selected after measuring signal quality of a BRS and BRRS, par 0092, 0137, 0140. Noted, beam link corresponding to radio link, par 0074-0076), in a case that the first reception quality is equal to or worse than the threshold Qout (see, UE measures metrics of reference signals are less than or equal to threshold for Qout event over a time period to detect radio link failure, then UE sends BAR (beam adjustment request) via scheduling request to the base station, par 0092-0093, 0126-0127, 0129 and 0176), and the second reception quality is equal to or larger than a threshold Qin (Note, fig. 6, UE measures reference signals for beam update based on measurements of BRSs and BRRSs and determines whether the one or more metrics are greater than or equal to a threshold for Qin, par 0111 and 0125-0126).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station apparatus as taught by ISLAM’355 into that of Park’574. The motivation would have been to perform beam track including identifying a new beam for communication between UE and BS (par 0008).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473    

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473